Citation Nr: 1522675	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  08-39 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to an increased rating in excess of 50 percent for status post arthroplasty of the left hip.

2.  Entitlement to service connection for radiculopathy of the left lower extremity. 

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1962 to May 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2014, the Board increased the Veteran's disability rating from 30 percent to 50 percent for status post arthroplasty of the left hip and denied entitlement to more than 50 percent.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a March 2015 joint motion for remand (JMR), the Court vacated the portion of the Board's decision that denied more than 50 percent for left hip disability and remanded the matter for compliance with the terms of the JMR.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The March 2015 JMR noted that the Board did not provide adequate reasons and bases for its denial of entitlement to a rating in excess of 50 percent for status post arthroplasty of the left hip.  The Board notes that the Veteran was afforded a VA examination for his left hip in November 2008, more than six years ago.  Evidence submitted since the last VA examination shows that he continues to receive orthopedic treatment and provides an indication that his condition may have worsened since the last examination.  See May 2015 statement. 

The Board also notes that in March 2014, the RO, in part, denied entitlement to service connection for radiculopathy of the left lower extremity and entitlement to individual unemployability.  In an August 2014 statement, the Veteran's representative expressed dissatisfaction with the denial of the service connection claim and the individual unemployability claim.  The Court has described the notice of disagreement as the least burdensome of procedural requirements in veteran's benefits law.  Ortiz v. Shinseki, 23 Vet. App. 353, 358 (2010).  38 C.F.R. § 20.201.  The RO has not yet issued a statement of the case as to these issues.  This should be accomplished.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue to the Veteran and his representative a statement of the case regarding the service connection claim for radiculopathy of the left lower extremity and the individual unemployability claim.  He should be advised that if he wants the Board to consider these matters, he should timely submit a substantive appeal.  

2.  Request the Veteran identify any additional pertinent VA and private treatment records regarding his left hip he wants VA to consider.  Such records should be associated with the claims file.  It should be documented if identified records are not available.   

3.  After associating the outstanding records with the file, schedule the Veteran for a VA examination to determine the extent and severity of his left hip disability.  The claims file should be provided to the examiner. 

All necessary tests, including range of motion studies should be conducted.  The examiner should express the range of motion studies in degrees, and should describe any pain, weakened movement, excess fatigability, incoordination, or functional limitation.  

The examiner should also note whether there is any weakness, ankylosis, fracture, or flail joint of the left hip upon physical examination.  The examiner should describe to what extent the Veteran has residual weakness, pain, or limitation of motion following implantation of prosthesis.      

4.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).

